Title: Virginia Delegates to Edmund Randolph, 2 April 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir,
New York April 2d. 1787
I do myself the honor to acknowledge the receipt of your Excellencies favor of the 15th. Ult. to the Delegation. Any additional information which may be acquired upon the subject of Mr. Van Berkels Memorial will be punctually transmitted.
I lament exceedingly the Situation into which our Trade is thrown under the late Laws. It will occasion a deminution of the Revenue which we are in no condition to bear. This circumstance evinces the impossibility of Managing the Trade of America by State arrangements, and necessity of Vesting the foederal Head, with full Authority over that, and every Interest of the like general nature. Until this is the case, State Schemes will be pursued with Surreptitious views against each other, which must eventually destroy a source of Revenue that might be immensely valuable to the whole Union; and every effort prohibitory of foreign Articles will also be vain.
The Resolutions upon the proposed Convention between the States of Virginia, Maryland and Pensylvania, have been laid before Congress, and referred to a Committee, who have reported favourably. The proposition is, however viewed with a Coolness which will retard the decision, nor can I venture an opinion as to the issue.
Congress last week had under consideration the civil list establishment, and made some considerable reductions therein. Inclosed your Excellency will receive the resolutions upon that subject. This measure in some instances resulted rather from necessity than choice.
The House of Assembly of New York have passed an Act to Authorise the Delegates of that State in Congress, to accede to, ratify and confirm the Independence and Sovereignty of Vermont, and it is understood that it will pass the Senate and Council of revision. The enclosed papers contain the principles and arguments upon which the measure is founded—as soon as the Act is Compleat it shall be transmitted. It is suggested that there may arise a difficulty upon the point of a participation in the public burthens, heretofore incurred.
By some late acts of Rhode Island it appears that the current of Madness in that State has not yet compleated its course. The Assembly have decided by a Majority of upwards of twenty, not to send Deputies to the Convention—and, by the same majority, they have declined to aid the State of Massachusetts in apprehending the Insurgents who have taken refuge amongst them.
The Board of Treasury still decline sending the Indents—this conduct is founded upon the information of the loan Officer that the funds for complying with the requisition are inadequate—the Act of Congress makes the Indents issuable upon condition that adequate funds shall first have been provided, and the Board alledge, that having no data on which to found an opinion of their own, they are obliged to conform to that of the Loan Officer. Perhaps upon an interview between the Executive and the loan Officer this difficulty might be removed. The Indents now to be issued would not, I beleive be receivable in the Tax now collecting, but that of 1787 will be coming on, and it is of some consequence that the people should have it in their power to get the Indents in time for it.
The Treaty with Sweden is enclosed. I have the Honor to be with due respect Your Excellencies Most Obedt. Servt.
Ed. Carrington
